Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 10-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marpinard (US 20100213315 A1).

Regarding Claim 1, Marpinard teaches a cargo floor structure for a wing center section of an aircraft, the cargo floor structure comprising: over wing floor beams (Fig. 6 elements 12) extending longitudinally between a rear spar and a front spar of the aircraft (Shown in Fig. 6), the over wing floor beams coupled with an upper skin panel of a composite wing (Fig. 6 wing 10 upper skin not shown); intercostals extending spanwise across the over wing floor beams (Fig. 7 elements 24), the intercostals suspended over the upper skin panel of the composite wing (Fig .6 elements 6); and a truss box structure disposed between a middle pair of the over wing floor beams and configured to shear a spanwise load from the intercostals into the upper skin panel of the composite wing (Fig. 7. link structures 32).

Regarding Claim 2, Marpinard teaches the limitations set forth in Claim 1 and further discloses the truss box structure configured to reduce transmission of the spanwise load into the over wing floor beams (“Consideration is now given to a force FY acting in the lateral direction Y (to the right in this example, but equally well to the left), the force acting via the support 40. This force is balanced solely by the links 32” Par. [0049] lines 1-4).

Regarding Claim 3, Marpinard teaches the limitations set forth in Claim 1 and further discloses the truss box structure includes a series of truss members spaced longitudinally from one another between the rear spar and the front spar of the aircraft (Fig. 7 elements 32).

Regarding Claim 4, Marpinard teaches the limitations set forth in Claim 1 and further discloses the truss box structure is configured to support a middle longitudinal section of the cargo floor structure (Shown in Fig. 6).

Regarding Claim 5, Marpinard teaches the limitations set forth in Claim 1 and further discloses cargo elements configured to support cargo load (“Such an arrangement is particularly suitable for transporting freight or loads such as pallets by airplane, i.e. when the floor does not receive passenger seats but is used in cargo mode” Par. [0054] lines 1-4).

Regarding Claim 6, Marpinard teaches the limitations set forth in Claim 5 and further discloses the cargo elements are supported by the over wing floor beams and the intercostals (Fig. 7 elements 16).


Regarding Claim 8, Marpinard teaches the limitations set forth in Claim 1 and further discloses the intercostals are coupled via a sliding pin configured to slide through one or more of the over wing floor beams to prevent transmission of the spanwise load into the one or more of the over wing floor beams (“By way of example, each shackle is connected to the rail by means of a pin (not shown) parallel to the lateral direction Y. This pin secures the shackle to the rail in the vertical direction Z that leaves the shackle free to pivot relative to the rail about said pin. The shackle is connected to the beam by means of another pin analogous to the first” Par. [0038] lines 11-17).

Regarding Claim 10, Marpinard teaches an aircraft comprising: a fuselage; composite wings; a wing center section coupling the composite wings and the fuselage (“The airplane comprises a fuselage, two wings, engines, and landing gear (not shown). With reference to FIG. 6, the fuselage includes a central wing box 2 through which the two wings are connected together” Par. [0034] lines 1-4); and a cargo floor structure disposed on top of the wing center section, the cargo floor structure comprising: over wing floor beams extending longitudinally between a rear spar and a front spar of the aircraft (Fig. 6 elements 12), the over wing floor beams coupled with an upper skin panel of a composite wing (Fig. 6 wing 10 upper skin not shown); intercostals extending spanwise across the over wing floor beams, the intercostals suspended over the upper skin panel of the composite wing (Fig. 6 elements 6); and a truss box structure disposed between a middle pair of the over wing floor beams and configured to shear a spanwise load from the intercostals into the upper skin panel of the composite wing (Fig. 7. link structures 32).

Regarding Claim 11, Marpinard teaches the limitations set forth in Claim 10 and further discloses the truss box structure configured to reduce transmission of the spanwise load into the over wing floor beams (“Consideration is now given to a force FY acting in the lateral direction Y (to the right in this example, but equally well to the left), the force acting via the support 40. This force is balanced solely by the links 32” Par. [0049] lines 1-4).

Regarding Claim 12, Marpinard teaches the limitations set forth in Claim 10 and further discloses the truss box structure includes a series of truss members spaced longitudinally from one another between the rear spar and the front spar of the aircraft (Fig. 7 elements 32).

Regarding Claim 13, Marpinard teaches the limitations set forth in Claim 10 and further discloses the cargo floor structure includes cargo elements configured to support cargo load, the cargo elements supported by the over wing floor beams and the intercostals (Fig. 7 elements 16).

Regarding Claim 14, Marpinard teaches the limitations set forth in Claim 10 and further discloses the intercostals are couple via a sliding pin configured to slide through one or more of the over wing floor beams to prevent transmission of the spanwise load into the one or more of the over wing floor beams (“By way of example, each shackle is connected to the rail by means of a pin (not shown) parallel to the lateral direction Y. This pin secures the shackle to the rail in the vertical direction Z that leaves the shackle free to pivot relative to the rail about said pin. The shackle is connected to the beam by means of another pin analogous to the first” Par. [0038] lines 11-17).

Regarding Claim 15, Marpinard teaches a method of supporting cargo over a wing center section of an aircraft, the method comprising: supporting a vertical force from the cargo with over wing floor beams which extend longitudinally between a rear spar and a front spar of the aircraft (Fig. 6 elements 12), the over wing floor beams coupled with an upper skin panel of a composite wing (Fig. 6 wing 10 upper skin not shown); supporting a horizontal force from the cargo with intercostals which extend spanwise across the over wing floor beams (Fig. 6 elements 6), the intercostals suspended over the upper skin panel of the composite wing; and transmitting, with a truss box structure (Fig. 7. link structures 32), the horizontal force from the intercostals into the upper skin panel of the composite wing (“Consideration is now given to a force FY acting in the lateral direction Y (to the right in this example, but equally well to the left), the force acting via the support 40. This force is balanced solely by the links 32” Par. [0049] lines 1-4).

Regarding Claim 16, Marpinard teaches the limitations set forth in Claim 15 and further discloses reducing transmission of the horizontal force load into the over wing floor beams (“Consideration is now given to a force FY acting in the lateral direction Y (to the right in this example, but equally well to the left), the force acting via the support 40. This force is balanced solely by the links 32” Par. [0049] lines 1-4)..

Regarding Claim 17, Marpinard teaches the limitations set forth in Claim 16 and further discloses coupling at least one pair of intercostals via a sliding pin extending through an over wing beam (“By way of example, each shackle is connected to the rail by means of a pin (not shown) parallel to the lateral direction Y. This pin secures the shackle to the rail in the vertical direction Z that leaves the shackle free to pivot relative to the rail about said pin. The shackle is connected to the beam by means of another pin analogous to the first” Par. [0038] lines 11-17).

Regarding Claim 18, Marpinard teaches the limitations set forth in Claim 17 and further discloses transmitting, with the sliding pin, the horizontal force toward the truss box structure to avoid transmission of the horizontal force into the over wing beam (“By way of example, each shackle is connected to the rail by means of a pin (not shown) parallel to the lateral direction Y. This pin secures the shackle to the rail in the vertical direction Z that leaves the shackle free to pivot relative to the rail about said pin. The shackle is connected to the beam by means of another pin analogous to the first” Par. [0038] lines 11-17).

Regarding Claim 19, Marpinard teaches the limitations set forth in Claim 15 and further discloses coupling at least one pair of intercostals via a pin joint to enable a degree of rotation between the at least one pair of intercostals to manage wing deflections (“This panel together with its stiffener thus receives only a force equal to FY that is oriented solely along the lateral direction Y. The impact of this transmission on the panel 6 is moderate since the only additional force acts along the lateral direction. There is no shear force nor any bending moment that might threaten the stability of the panel” Par. [0050] lines 13-19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marpinard (US 20100213315 A1) in view of Courter (US 4824050 A).

Regarding Claim 7, Marpinard teaches the limitations set forth in Claim 5.
Marpinard fails to explicitly teach the cargo elements include one or more side locks and one or more roller trays.
However, Courter teaches the cargo elements include one or more side locks (Fig. 2 elements 48) and one or more roller trays (Fig. 2 elements 24 and 24’).
Marpinard and Courter are considered analogous to the claimed invention as they are in the same field of aircraft cargo floor structure. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cargo floor of Marpinard with the roller trays and side locks of Courter. Doing so would allow for uncomplicated loading of cargo and secure mounting once loaded.


Regarding Claim 20, Marpinard teaches the limitations set forth in Claim 15.
Marpinard fails to explicitly teach supporting the cargo with one or more side locks and roller trays disposed on top of the intercostals and over wing floor beams.
However, Courter teaches supporting the cargo with one or more side locks (Fig. 2 elements 48) and roller trays (Fig. 2 elements 24 and 24’) disposed on top of the intercostals and over wing floor beams.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cargo floor of Marpinard with the roller trays and side locks of Courter. Doing so would allow for uncomplicated loading of cargo and secure mounting once loaded.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would possibly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644